 



Exhibit 10.13

 

 

 

 

 



TECHNOLOGY LICENSE AND SERVICES AGREEMENT

 

by and between

 

NEUROTROPE BIOSCIENCE, INC.,

 

on the one hand,

 

and

 

BLANCHETTE ROCKEFELLER NEUROSCIENCES INSTITUTE

 

and

 

NRV II, LLC,

 

on the other hand,

 

dated

 

October 31, 2012

 



 

 

 

Technology License and Services Agreement

 

This Technology License and Services Agreement is made and entered into as of
October 31, 2012 (the “Execution Date”) by and between Neurotrope BioScience,
Inc., a corporation organized and existing under the laws of Delaware
(“Neurotrope”), on the one hand, and Blanchette Rockefeller Neurosciences
Institute, a not-for-profit institution organized and existing under the laws of
the State of West Virginia (“BRNI”), and NRV II, LLC, a limited liability
company organized and existing under the laws of the State of Delaware (“NRV
II”), on the other hand. Neurotrope, BRNI and NRV II are sometimes referred to
herein, individually, as a “Party” or, collectively, as the “Parties.”

 

WHEREAS, BRNI is a 501(c)(3) tax-exempt, not-for-profit, medical research
institution dedicated to the study of memory and memory disorders;

 

WHEREAS, NRV II, an affiliate of NRV I (as defined below), is a limited
liability company involved in the facilitation of the advancement of technology
of BRNI;

 

WHEREAS, Neurotrope, Neuroscience Research Ventures, Inc., a corporation
organized and existing under the laws of West Virginia and an affiliate of BRNI
(“NRV I”), Dr. Dan Alkon and certain other Persons are parties to that certain
Stockholders Agreement, dated October 31, 2012 (the “Stockholders Agreement”);

 

WHEREAS, Neurotrope and each of NRV I, John Abeles, Jim New, and Dr. Dan Alkon
are parties to those certain Stock Purchase Agreements, each dated October 31,
2012 (the “Founder Purchase Agreements”);

 

WHEREAS, the Stockholders Agreement contemplates that Neurotrope and each of the
Investor Stockholders (as defined in the Stockholders Agreement) will become
parties to that certain Investor Purchase Agreement (as defined in the
Stockholders Agreement) (such Founder Purchase Agreements and such Investor
Purchase Agreement, collectively, the “Purchase Agreements”);

 

WHEREAS, Neurotrope desires to receive a license from BRNI and a sublicense from
NRV II, and BRNI desires to grant a license to Neurotrope and NRV II desires to
grant a sublicense to Neurotrope, in each case with respect to certain
technology developed by BRNI; and

 

WHEREAS, Neurotrope desires to receive certain research and development services
from BRNI, and BRNI desires to provide such services to Neurotrope.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows.

 

1.Definitions

 

Terms used in this Agreement with initial capital letters shall have the
respective meanings set forth in this Article 1. Terms used in this Agreement
with initial capital letters, but not defined in this Agreement, shall have
their respective meanings set forth in the Stockholders Agreement.

 



 

 

 

1.1Action. The term “Action” shall mean any action, arbitration, audit, claim,
demand, hearing, investigation, inquiry, litigation, proceeding or suit (whether
civil, criminal, administrative or investigative), including any interference,
reissue, re-examination, invalidity, revocation or opposition proceeding, and
any solicited or unsolicited offer, demand or request to license any
Intellectual Property.

 

1.2Affiliate. The term “Affiliate” shall mean, with respect to any particular
Person, any other Person controlling, controlled by, or under common control
with, such particular Person, where “control” (together with its correlative
terms) means the possession, directly or indirectly, of the power to direct the
management and policies of a Person whether through the ownership of voting
securities, contract or otherwise, and such “control” will be conclusively
presumed if any Person owns ten percent (10%) or more of the voting capital
stock or other ownership interests, directly or indirectly, of any other Person.

 

1.3Agreement. The term “Agreement” shall mean this Technology License and
Services Agreement, including all SOWs hereunder.

 

1.4A Round Financing. The term “A Round Financing” shall mean the equity
financing from the sale of Series A Preferred Stock of Neurotrope, par value
$0.01 per share pursuant to the closing of the transactions contemplated by the
Founder Purchase Agreements and Investor Purchase Agreements and the actual
receipt of the proceeds therefrom by Neurotrope (following approval of such
receipt by BRNI), it being understood that for the purposes of Section 1.15,
Section 11.2.1 and Article 12, Neurotrope’s obligations with respect to the A
Round Financing shall not be considered satisfied, and the A Round Financing
shall not be considered completed, until the Net Amount of such proceeds is
equal to or greater than eight million dollars ($8,000,000) (or such other
amount as agreed by a unanimous vote of all of the Directors (as defined in the
Stockholders Agreement) of the Board (as defined in the Stockholders
Agreement)).

 

1.5B Round Financing. The term “B Round Financing” shall mean equity financing
from the sale of Series B Preferred Stock of Neurotrope, par value $0.01 per
share from and after the conclusion of the A Round Financing, which B Round
Financing is contemplated to close on the earlier of (i) the actual receipt by
Neurotrope of an amount equal to twenty-five million dollars ($25,000,000) and
(ii) twenty-four (24) months following the conclusion of the A Round Financing.

 

1.6BRNI. The term “BRNI” shall have the meaning set forth in the Preamble.

 

1.7BRNI Data. The term “BRNI Data” shall mean all data, reports, documentation
and information (and all Intellectual Property therein) related to the Licensed
IP, the Services or this Agreement, including: (i) all data, reports,
documentation and information related to actual and planned pre-clinical or
clinical activities or trials (including pre-clinical and clinical data and
reports, autopsy data and reports, case report forms, un-blinded data,
statistical planning, IRBs, shipping SOPs, shipping costs, other costs, Swedish
OLINC interface, communications with Governmental Authorities, and records
required to be maintained under applicable Laws); (ii) all statistical models
for actual and planned pre-clinical or clinical activities or trials; (iii) all
autopsy criteria for diagnosis; and (iv) all marketing and product
development-related research information and documentation.

 



 

 

 

1.8BRNI Indemnitees. The term “BRNI Indemnitees” shall mean BRNI, its Affiliates
(including NRV II, but excluding Neurotrope), and its and their respective
directors, officers, employees and agents.

 

1.9Claiming Indemnitee. The term “Claiming Indemnitee” shall mean a BRNI
Indemnitee or Neurotrope Indemnitee, as applicable, who seeks indemnification
under Section 10.1.

 

1.10Confidential Information. The term “Confidential Information” shall mean all
confidential and proprietary information of a Party (whether or not specifically
labeled or identified as “confidential,” whether disclosed directly or
indirectly in writing, by oral communications, or by inspection or analysis of
samples, biomarkers, DNA, genes, cells, tissues, or other tangible objects, and
in any form or medium), including (i) the terms and conditions of this
Agreement, (ii) BRNI Data and Licensed Technology, and (iii) other trade
secrets, know-how, data, databases, analyses, techniques, technologies, systems,
formulae, formulations, discoveries, research, development, actual or planned
pre-clinical or clinical activities or trials (and the results thereof),
records, reports, manuals, documentation, models, files, confidential
inventions, innovations, improvements, developments, methods, processes,
designs, drawings, reports, documentation, prototypes and all similar or related
information, whether or not patentable.

 

1.11CREATE Act. The term “CREATE Act” shall mean the Cooperative Research and
Technology Enhancement Act (35 U.S.C. §103(c)).

 

1.12Disclosing Party. The term “Disclosing Party” shall mean the Party that
discloses Confidential Information to any other Party pursuant to this
Agreement.

 

1.13Dispute. The term “Dispute” shall mean any dispute, controversy, or claim
arising out of, or relating to, this Agreement, including any dispute,
controversy, or claim with respect to the interpretation of any provision of
this Agreement, the performance of any Party of its obligations under this
Agreement, and situations or circumstances in which the Parties shall, but
cannot, agree.

 

1.14Dispute Resolution Procedure. The term “Dispute Resolution Procedure” shall
mean the procedures for resolving Disputes in accordance with Section 13.3.

 

1.15Effective Date. The term “Effective Date” shall mean the date on which
Neurotrope completes the A Round Financing.

 

1.16Execution Date. The term “Execution Date” shall have the meaning set forth
in the Preamble.

 



 

 

 

1.17FDA. The term “FDA” shall mean the United States Food and Drug
Administration or any successor entity thereto, and any similar Governmental
Authority outside of the United States.

 

1.18Field of Use. The term “Field of Use” shall mean the field of use of the
Licensed IP in humans or animals for therapeutic or diagnostic applications for
Alzheimer’s Disease or other cognitive dysfunctions.

 

1.19Fixed Research Fee. The term “Fixed Research Fee” shall mean: (i) with
respect to the calendar year of the completion of the B Round Financing, the
pro-rata amount of one million dollars ($1,000,000) for such calendar year; (ii)
with respect to each of the five (5) calendar years following the calendar year
of the completion of the B Round Financing, the amount of one million dollars
($1,000,000), in each case whether or not Neurotrope engages BRNI for Services
in accordance with Article 3 for such calendar year; and (iii) with respect to
any other calendar year, such amount as agreed by the Parties.

 

1.20Force Majeure Event. The term “Force Majeure Event” shall mean, with respect
to a delay or failure to perform by a Party, an event that is beyond the
reasonable control of such Party, including (i) acts of war, terrorism, civil
riots and unrest, rebellions, strikes, labor disputes, (ii) quarantines,
embargos and other similar unusual governmental actions, and (iii) extraordinary
elements of nature, fires, earthquakes, tsunamis, and acts of God.

 

1.21GAAP. The term “GAAP” shall mean then-current generally accepted accounting
principles in the United States as established by the Financial Accounting
Standards Board or any successor entity or other entity generally recognized as
having the right to establish such principles, in each case consistently
applied.

 

1.22Governmental Authority. The term “Governmental Authority” shall mean any
federal, state, multinational, provincial, municipal, local, territorial, or
other governmental department, governmental or regulatory authority, court or
judicial or administrative body, of competent jurisdiction, whether domestic,
foreign, or international, including any of the foregoing with authority over
the research, development, manufacturing, commercialization or other use
(including the granting of marketing approvals) of any diagnosis or therapeutics
of human diseases in any jurisdiction (such as the FDA).

 

1.23Indemnifying Party. The term “Indemnifying Party” shall mean BRNI or
Neurotrope, as applicable, who is obligated to indemnify a Claiming Indemnitee
under Section 10.1.

 

1.24Improvements. The term “Improvements” shall mean all Intellectual Property
that includes, or is based in whole or in part on, any of the Licensed IP,
including any improvements, modifications, enhancements and derivative works
thereof and substitutes therefor.

 

1.25Infringement. The term “Infringement” shall mean any infringement,
misappropriation or conflict with any of the Licensed IP by any Person.

 



 

 

 

1.26Intellectual Property. The term “Intellectual Property” shall mean any and
all of the intellectual property and proprietary rights (except for trademarks
and service marks) in any jurisdiction throughout the world, including: (i)
inventions and ideas (whether or not patentable or reduced to practice),
patents, patent applications, and patent disclosures and improvements thereto,
together with all continuations, continuations in part, reissues, renewals,
reexaminations, provisionals, divisionals, extensions, revisions or improvements
thereof, any foreign counterparts or equivalents of any of the foregoing; (ii)
copyrights and works of authorship, whether registered or unregistered, and all
registrations and applications for any of the foregoing, and all associated
moral rights; (iii) trade secrets, know-how, and other confidential and
proprietary information; and (iv) samples, biomarkers, DNA, genes, cells, and
tissues.

 

1.27Law. The term “Law” shall mean all statutes, regulations, directives,
ordinances, orders, rulings, agency or court interpretations, or other action of
any Governmental Authority in any jurisdiction in the world, whether currently
in force or enacted during the Term.

 

1.28Licensed IP. The term “Licensed IP” shall mean the Licensed Patents and
Licensed Technology.

 

1.29Licensed Patents. The term “Licensed Patents” shall mean claims of any
issued patent owned by BRNI or licensed to NRV II by BRNI on or subsequent to
the Effective Date, to the extent that such claims cover the Licensed
Technology.

 

1.30Licensed Products. The term “Licensed Products” shall mean any products or
services that (i) practice, use, embody, are based on, incorporate or utilize
any Licensed IP or (ii) but for the license and sublicense granted under this
Agreement, infringe, misappropriate or otherwise violate any Licensed IP.

 

1.31Licensed Technology. The term “Licensed Technology” shall mean all trade
secrets, know-how, and other confidential and proprietary information owned by
BRNI or licensed to NRV II by BRNI on or subsequent to the Effective Date, to
the extent covering any of the following:

 

(i)an in vitro therapeutic test system that uses cultured human fibroblasts or
any other method to detect and measure PKC and/or other assays with peripheral
cells to predict the presence of Alzheimer’s Disease in humans, and all
succeeding test formats (including test kits);

 

(ii)the PKC activators (including bryostatin, analogs, PUFAs, and other PKC
activators) and their therapeutic applications in humans or animals;

 

(iii)the LDL or ApoE-based drug delivery system that is targeted to enhance
access of all manner of drugs and therapeutics to the brain by facilitation of
transport of such drugs across the Blood-Brain-Barrier in humans or animals; and

 

(iv)the carbonic anhydrase activators and their therapeutic applications in
humans or animals.

 



 

 

 

1.32Losses. The term “Losses” shall mean claims, liabilities, costs, expenses,
damages, deficiencies, losses, or obligations of any kind or nature (including
reasonable attorney’s fees and other costs and expenses of litigation).

 

1.33Net Amount. The term “Net Amount” shall mean the amount of capital raised by
Neurotrope in the A Round Financing, less all costs and expenses incurred by
Neurotrope in connection the A Round Financing, including attorneys’ fees and
bankers’ fees.

 

1.34Neurotrope. The term “Neurotrope” shall have the meaning set forth in the
Preamble.

 

1.35Neurotrope Indemnitees. The term “Neurotrope Indemnitees” shall mean
Neurotrope and its directors, officers, employees and agents.

 

1.36Neurotrope Technology. The term “Neurotrope Technology” shall mean
Intellectual Property created by Neurotrope during the Term outside the scope of
this Agreement. For the avoidance of doubt, Neurotrope Technology shall not
include the Licensed IP, Improvements or Confidential Information of BRNI or NRV
II.

 

1.37NRV II. The term “NRV II” shall have the meaning set forth in the Preamble.

 

1.38Party or Parties. The term “Party” or “Parties” shall have the meaning set
forth in the Preamble.

 

1.39Person. The term “Person” shall mean an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization and a Governmental
Authority or any department, agency or political subdivision thereof.

 

1.40Prime Rate. The term “Prime Rate” shall mean the prime rate as published in
the Wall Street Journal or, failing such publication, such other interest rate
as may replace or supersede the same or, in the absence of a replacement or
superseding interest, such other interest as the Parties may agree.

 

1.41Purchase Agreements. The term “Purchase Agreements” shall have the meaning
set forth in the Preamble.

 

1.42Quarter. The term “Quarter” shall mean, during the Term of this Agreement,
each calendar quarter, with any partial calendar quarter commencing on the
Effective Date being included within the first full calendar quarter after the
Effective Date as the first “Quarter,” and any partial calendar quarter being
included within the last full calendar quarter including the date of termination
or expiration of the Term as the last “Quarter.”

 

1.43Receiving Party. The term “Receiving Party” shall mean the Party that
receives Confidential Information from another Party pursuant to this Agreement.

 

1.44Records. The term “Records” shall mean books of account and records relating
to this Agreement (including all records of transactions relating to Licensed
Products, Revenues, and sublicenses).

 



 

 

 

1.45Revenues. The term “Revenues” shall mean, during any given period, as
determined in accordance with GAAP: (i) gross revenues of any kind accrued, due
or owing to Neurotrope (directly or indirectly) or any of its sublicensees
(directly or indirectly) in connection with any Licensed Products sold or
otherwise provided by or for Neurotrope or its sublicensees during such period,
and (ii) gross up-front fees, royalties, licensing or sublicensing fees,
milestone payments, lump sum payments and other amounts of any kind accrued, due
or owing to Neurotrope in connection with any Licensed IP.

 

1.46Royalty. The term “Royalty” shall mean a royalty equal to the Royalty Rate
times Revenues.

 

1.47Royalty Rate. The term “Royalty Rate” shall mean the applicable percentage,
as determined by the percentage of NRV I’s equity ownership of Neurotrope
pursuant to the Stockholders Agreement, in accordance with the following table:

 

Percentage of NRV I’s Equity Ownership of Neurotrope Royalty Rate Greater than
or equal to 47.5% 2.0% Greater than or equal to 45.0% and less than 47.5% 2.5%
Greater than or equal to 40.0% and less than 45.0% 3.0% Greater than or equal to
35.0% and less than 40.0% 3.5% Greater than or equal to 30.0% and less than
35.0% 4.0% Greater than or equal to 25.0% and less than 30.0% 4.5% Less than
25.0% 5.0%

 

 

1.48Services. The term “Services” shall mean research and development services
and other related scientific assistance and support services (including
pre-clinical or clinical activities or trials) set forth in an SOW to be
provided by BRNI to Neurotrope under this Agreement.

 

1.49Services Fees. The term “Services Fees” shall mean the costs and expenses
incurred by BRNI or its Affiliates in connection with the Services and the fees
for Services calculated in accordance with the applicable SOW.

 

1.50Services Reimbursement. The term “Services Reimbursement” shall mean four
million dollars ($4,000,000), pro-rated on a thirty (30) month basis with
respect to the period of time elapsed from April 2, 2012 through the date of
completion of the A Round Financing. For example, if the A Round Financing is
completed on:

 

(i)October 2, 2012, the Services Reimbursement shall be equal to (6 months / 30
months) * $4,000,000 (or $800,000); and

 

(ii)July 2, 2013, the Services Reimbursement shall be equal to (15 months / 30
months) * $4,000,000 (or $2,000,000).

 



 

 

 

1.51SOW. The term “SOW” shall mean a statement of work entered into between BRNI
and Neurotrope in connection with this Agreement.

 

1.52Stockholders Agreement. The term “Stockholders Agreement” shall have the
meaning set forth in the Preamble.

 

1.53Term. The term “Term” shall mean the later of the date (i) the last of the
Licensed Patents expires, is abandoned, or is declared unenforceable or invalid
and (ii) the last of the Licensed Technology enters the public domain. For the
purposes of this Agreement, the expiration, abandonment, or declaration of
unenforceability or invalidity of a Licensed Patent occurs in the event of: (a)
irrevocable lapse for failure to pay maintenance fees; (b) final rejection of
the applicable claims by the United States Patent and Trademark Office or
applicable foreign patent office and the exhaustion or expiration of all appeals
of such rejection; or (c) final adjudication by a court of competent
jurisdiction that the applicable claims of the such Licensed Patent are invalid
or unenforceable and the exhaustion or expiration of all appeals from such
adjudication.

 

1.54Third Party. The term “Third Party” shall mean any Person other than the
Parties.

 

1.55Third Party Claims. The term “Third Party Claims” shall mean any actual or
threatened Action of any Third Party.

 

2.Licenses

 

2.1Grant of License. Subject to the terms and conditions of this Agreement,
effective as of the Effective Date, BRNI and NRV II hereby grant to Neurotrope,
the exclusive (except as set forth in Section 2.3), non-transferable (except as
permitted by Section 13.1), worldwide, royalty-bearing right (including a
license from BRNI and a sublicense from NRV II) under their respective right,
title and interest in and to the Licensed Patents and the Licensed Technology to
develop, use, manufacture (for the avoidance of doubt, but not to have
manufactured except as permitted by Section 2.2), market, offer for sale, sell,
distribute, import and export the Licensed Products during the Term, in each
case, solely in the Field of Use.

 

2.2Right to Sublicense. Neurotrope shall have no right to sublicense the rights
granted in Section 2.1 to a Third Party, without the prior written consent of
BRNI. Any such permitted sublicense: (i) shall be subject to the terms and
conditions of this Agreement; (ii) shall expressly exclude the right to
sublicense; and (iii) shall be made pursuant to a written agreement between
Neurotrope and such sublicensee providing that Neurotrope’s obligations under
this Agreement shall be binding upon such sublicensee as if such sublicensee
were a party to this Agreement. Neurotrope shall be liable and responsible for,
and shall assume all liabilities and responsibilities for, the acts or omissions
of its sublicensees and shall not grant any rights that are inconsistent with
the rights granted to, and obligations of, Neurotrope hereunder. Any act or
omission of a sublicensee that would be a breach of this Agreement if performed
by Neurotrope shall be deemed to be a breach of this Agreement by Neurotrope. No
sublicense agreement granted by Neurotrope shall contain any provision which
would cause such sublicense agreement to extend beyond the Term of this
Agreement.

 



 

 

 

Without limiting any other provision of this Section 2.2, each sublicense
agreement must expressly provide that: (i) all Intellectual Property developed,
conceived of, or created in connection with, such sublicense agreement shall be
assigned to BRNI; (ii) the sublicensee shall be bound by confidentiality
obligations that are no less stringent than those set forth in Article 7 with
respect to all Confidential Information of BRNI, NRV II and Neurotrope; and
(iii) BRNI and, if applicable, NRV II are intended Third Party beneficiaries of
such sublicense agreement. Neurotrope shall promptly supply BRNI with a copy of
each sublicense agreement for BRNI’s review prior to such agreement being
executed.

 

2.3Exceptions to Exclusivity. Notwithstanding anything to the contrary contained
in this Agreement: BRNI and its Affiliates may use the Licensed IP in the Field
of Use (a) to engage in research and development and other non-commercial
activities and (b) to provide Services to Neurotrope or to perform any other
activities in connection with this Agreement. Notwithstanding anything to the
contrary contained in this Agreement, if, subsequent to the Execution Date, BRNI
or NRV II acquires any Intellectual Property that would otherwise constitute
Licensed IP and such Intellectual Property is subject to a license existing as
of the date of acquisition thereof, then (I) to the extent such Intellectual
Property is licensed on an exclusive or sole basis pursuant to such license
existing as of the date of such acquisition, such Intellectual Property shall be
(a) deemed to not be Licensed Technology or Licensed Patents, as applicable, and
(b) excluded from the rights granted to Neurotrope under this Agreement
(including pursuant to Section 2.1); and (II) to the extent such Intellectual
Property is not licensed on an exclusive or sole basis pursuant to such license
existing as of the date of such acquisition, such Intellectual Property shall be
deemed to be Licensed Technology or Licensed Patents, as applicable, provided
that all rights granted to Neurotrope under this Agreement with respect to such
Intellectual Property shall be deemed to be non-exclusive and subject to the
terms and conditions of the agreement granting such license.

 

2.4No Implied Licenses. No different, other or further right or license, other
than what is granted in this Article 2, is intended or granted by this
Agreement, whether by express or implied means or by estoppel, and this is not
an assignment by BRNI or NRV II of any right, title or interest in any of the
Licensed IP. Any right or interest not expressly granted under this Article 2 is
reserved to BRNI and NRV II, including all rights and interests with respect to
the Licensed IP outside the Field of Use. As between Neurotrope, on the one
hand, and BRNI and NRV II, on the other hand, Neurotrope shall be the exclusive
owner of all Neurotrope Technology (but only to the extent created without the
use of any Licensed Technology, Licensed Patents, Improvements or Confidential
Information of BRNI or NRV II).

 

2.5Restrictions. Neurotrope shall not, and shall cause its sublicensees not to,
use any Licensed IP outside of the scope of the licenses granted under this
Article 2.

 



 

 

 

3.Services 

 

3.1Services. Neurotrope may, from time to time, submit request for Services in
writing to BRNI, setting forth in reasonable detail the nature of the Services
requested. In the event that BRNI is able to provide such Services and no Third
Party is clearly in a superior position to provide services identical or similar
to such Services, BRNI and Neurotrope shall promptly: (i) discuss the Services
requested and the related terms and conditions; and (ii) negotiate in good faith
and execute an SOW regarding terms and conditions of such Services. Upon
execution of an SOW, BRNI shall provide, or shall cause its Affiliates to
provide, the applicable Services in accordance with such SOW.

 

3.2Preferred Service Provider. Neurotrope shall not engage any Person other than
BRNI to provide any research or development services or other related scientific
assistance and support services (including pre-clinical or clinical activities
or trials), including any services identical or similar to the Services, without
BRNI’s prior written consent. BRNI and Neurotrope may agree to have a Third
Party provide services identical or similar to the Services to Neurotrope in the
case where BRNI is demonstrably unable to do so or such Third Party is
demonstrably in a superior position to do so. Under such circumstances: (i)
Neurotrope shall promptly enter into an agreement with such Third Party
regarding the terms and conditions for such services; and (ii) unless BRNI has
no expertise or experience relating to such services, BRNI and Neurotrope shall
promptly negotiate and execute an SOW regarding terms and conditions of Services
to be provided by BRNI under which BRNI will work closely with such Third Party
and will provide support for such Third Party services.

 

4.Payments

 

4.1Royalties and Other Fees. Neurotrope shall pay: (i) to BRNI, on BRNI’s own
behalf and as an agent for NRV II, the Royalty (including advances on future
Royalties), to be allocated between NRV II and BRNI pursuant to an agreement
between NRV II and BRNI; and (ii) to BRNI, (a) the Fixed Research Fee, (b) the
Services Reimbursement, (c) the Services Fees and (d) all other fees, costs,
expenses or other amounts to be paid or reimbursed to BRNI pursuant to this
Agreement, in each case in accordance with this Article 4. Upon the date the
last of the Licensed Patents expires, is abandoned, or is declared unenforceable
or invalid, the Parties shall negotiate in good faith an adjustment to the
Royalty Rate for the remainder of the Term.

 

4.2Arms’ Length Transaction. Neurotrope shall engage in all transactions related
to the Licensed Products or the sublicenses granted any Licensed IP in the
ordinary course of business on fair and reasonable terms and conditions that are
no less favorable to Neurotrope than would be obtained in a comparable arms’
length transaction between Neurotrope and a Third Party that is not an Affiliate
of Neurotrope. Such terms and conditions shall be the basis for calculation of
Revenues.

 

4.3Advances on Future Royalties. Within thirty (30) days after the receipt by
Neurotrope of any amount of capital raised in the A Round Financing, the B Round
Financing, or any subsequent rounds of financing prior to a public offering,
Neurotrope shall pay to BRNI five percent (5%) of such amount as an advance
payment of future Royalty payable under Section 4.5. Such advance payment of
future Royalty will be offset (with no interest) against the amount of Royalty
payable under Section 4.5 until such time that such advance payment of future
Royalty equals in full the amount of the advance payment.

 



 

 

 

4.4Reimbursement. Within thirty (30) days of the date of completion of the A
Round Financing, Neurotrope shall pay to BRNI the Services Reimbursement.

 

4.5Royalty Payments and Reports. Within sixty (60) days after the end of each
Quarter, Neurotrope shall: (i) pay to BRNI the Royalty for such Quarter in
accordance with this Article 4; and (ii) regardless of whether any payment is
due, provide BRNI with a report providing (a) details of Revenues accrued for
such Quarter, (b) details regarding the Licensed Products sold or otherwise
provided by Neurotrope or its sublicensees during such Quarter (detailed
country-by-country, with gross invoiced amounts and Revenues), (c) details
regarding up-front fees, royalties, licensing or sublicensing fees, milestone
payments, lump sum payments and other amounts accrued, due or owing to
Neurotrope or its sublicensees for such Quarter, and (d) a calculation of the
amount of Royalty due hereunder for such Quarter.

 

4.6Fixed Research Fee. With respect to the calendar year of the completion of
the B Round Financing, within ten (10) days after such completion, and with
respect to each of the five (5) calendar years following the calendar year of
the completion of the B Round Financing, within ten (10) days after the
beginning of each such calendar year after the completion of the B Round
Financing, Neurotrope shall pay to BRNI the Fixed Research Fee for such calendar
year. No later than ninety (90) days prior to the end of the fifth (5th)
calendar year following the calendar year of the completion of the B Round
Financing, the Parties shall negotiate in good faith the amount of the Fixed
Research Fee for each remaining calendar year during the Term.

 

4.7Services Fees. BRNI will provide Neurotrope with monthly invoices for
Services Fees in advance. Such invoice shall include Services Fees estimated to
be incurred for the next month and a true-up for the difference between the
estimated Services Fees and the actual Services Fees incurred for the
immediately preceding month. Neurotrope may credit against the Services Fees for
Services performed in a particular calendar year the Fixed Research Fee for such
calendar year.

 

4.8Payment Method and Timing. All payments made under this Agreement by
Neurotrope shall be made in U.S. dollars. Neurotrope shall pay all sums due
under this Agreement by check, wire transfer, or electronic funds transfer (EFT)
in immediately available funds. Except as expressly set forth in Section 5.6,
Neurotrope shall pay to BRNI all invoiced amounts within thirty (30) days after
the date of the applicable invoice.

 

4.9Taxes. Among the Parties, all taxes relating to the sale or provision of the
Licensed Products shall be the sole responsibility of Neurotrope. Each Party
shall be solely responsible for its own income taxes based on the amounts
received in connection with this Agreement.

 



 

 

 

4.10Late Payment. Time is of the essence with respect to all payment to be made
hereunder by Neurotrope. Any payments or portions thereof due hereunder which
are not paid when due shall bear interest equal to the lesser of the rate equal
to twenty-five percent (25%) per annum above the Prime Rate or the maximum rate
permitted by Law, calculated on the number of days such payment is delinquent.
This Section 4.10 shall in no way limit any other remedies available to either
Party.

 

4.11Incorrect Statements or Payment. The receipt or acceptance by BRNI of any
amounts under this Agreement shall not prevent BRNI from challenging the
validity or accuracy thereof at any time, and in the event that any
inconsistencies or mistakes are discovered in connection therewith, they shall
immediately be rectified and the appropriate payment made by Neurotrope to BRNI.

 

4.12Audits. During the Term and for at least three (3) years after the
expiration or termination of this Agreement, Neurotrope shall keep, maintain and
preserve complete and accurate Records at its principal place of business. Upon
reasonable notice to Neurotrope, BRNI (or a party designated by BRNI) shall have
the right to audit the Records. Such audits may be exercised during normal
business hours and BRNI (or a party designated by BRNI) shall have the right to
make copies or extracts of the Records. Neurotrope shall pay BRNI for the cost
of any audit that discloses (i) an intentional payment misreporting, or (ii) a
payment misreporting of more than two percent (2%) between the amount due to
BRNI pursuant to the audit and the amount Neurotrope actually paid or reported
to BRNI. Neurotrope shall promptly make corrective payments (together with
interest in accordance with Section 4.10) to correct any underpayments detected
in any such audit.

 

5.Intellectual Property

 

5.1Licensed IP. Neurotrope acknowledges and agrees that: (i) all right, title
and interest in and to the Licensed IP shall be owned solely and exclusively by
BRNI (except for rights granted to NRV II); (ii) all use of the Licensed IP by
Neurotrope shall inure to the benefit of BRNI; and (iii) Neurotrope shall not at
any time acquire any rights in the Licensed IP by virtue of any use it may make
thereof. Neurotrope shall not represent, use or permit the use of the Licensed
IP in such a way so as to give the impression that the Licensed IP is the
property of Neurotrope.

 

5.2Improvements. All Improvements to any of the Licensed IP authored, conceived,
created, developed, discovered, invented or reduced to practice by any Party
(whether solely or jointly with any other Person) shall be owned solely and
exclusively by BRNI. Neurotrope shall promptly disclose to BRNI (but in any
event no more than thirty (30) days thereafter), and hereby irrevocably assigns
and transfer to BRNI, all Improvements to any of the Licensed IP authored,
conceived, created, developed, discovered, invented or reduced to practice by
Neurotrope (whether solely or jointly with any other Person), including all
Intellectual Property therein. Improvements to any Licensed IP authored,
conceived, created, developed, discovered, invented or reduced to practice by
any Party (whether solely or jointly with any other Person) that are inside the
Field of Use shall be: (i) deemed to be Licensed Patents or Licensed Technology,
as applicable, and licensed by BRNI or sublicensed by NRV II, as applicable, to
Neurotrope pursuant to Section 2.1; and (ii) subject to the terms and conditions
of this Agreement. All other Improvements authored, conceived, created,
developed, discovered, invented or reduced to practice by any Party (whether
solely or jointly with any other Person) shall not be included in any of the
rights granted under Article 2.

 



 

 

 

5.3BRNI Data. BRNI shall solely and exclusively own all right, title and
interest in and to all BRNI Data. Neurotrope hereby irrevocably assigns and
transfers to BRNI all right, title and interest in and to the BRNI Data.

 

5.4No Adverse Actions. Neurotrope shall not, and shall not permit another Person
to: (i) challenge BRNI’s ownership of, or BRNI’s or NRV II’s right to license,
any Licensed IP; (ii) apply for or seek to patent or register any Licensed IP;
(iii) file any document with any Governmental Authority or take any other action
that would reasonably be expected to affect BRNI’s ownership of any Licensed IP;
(iv) perform any action or omission in derogation of any of the rights of BRNI
in or to any Licensed IP; (v) use any Licensed IP, or seek to extend the scope
of usage of any Licensed IP, outside of the limitations set forth in Article 2;
(vi) use the Licensed IP in any manner, or take or allow any action, that might
diminish, dilute or adversely affect the reputation of BRNI; or (vii) use any
Licensed IP in any manner inconsistent with this Agreement.

 

5.5CREATE Act. The Parties acknowledge and agree that this Agreement shall be
deemed to be a Joint Research Agreement as defined by the CREATE Act.

 

5.6Prosecution and Maintenance. As between Neurotrope and BRNI, Neurotrope shall
have no right, and BRNI shall have the sole and exclusive right (but not the
obligation), to apply for, file, prosecute, or maintain patents and applications
for the Licensed IP, in each case, in any jurisdiction throughout the world.
Neurotrope shall reimburse BRNI for all of the attorneys’ fees, translation
costs, filing fees, maintenance fees, and other costs and expenses related to
any of the foregoing; provided, however, that, if Neurotrope provides written
notice to BRNI of Neurotrope’s intent to not reimburse BRNI for any such fee,
cost or expense within thirty (30) days of the date of the applicable invoice
therefor, (i) Neurotrope shall not be obligated to so reimburse BRNI and (ii)
the Licensed IP that is the subject of such fee, cost or expense shall be deemed
to not be Licensed Technology or Licensed Patents, as applicable, as of the date
of such notice (and thereafter not licensed or sublicensed to Neurotrope
pursuant to this Agreement). Upon BRNI’s request, Neurotrope shall cooperate
fully with BRNI (including executing and delivering all documents, providing all
information, and taking all such action as may be necessary or appropriate) in
preparing, executing, filing and prosecuting applications to patent or register
any Licensed IP, and applications for other related patents and registrations
and in maintaining all such patents and registrations as may issue.

 

5.7Enforcement.

 

5.7.1Notice. Neurotrope shall immediately notify BRNI in writing of any actual
or suspected Infringement or any challenge to the validity, enforceability or
scope of the Licensed IP, inside the Field of Use, of which Neurotrope may
become aware. Such notice shall, to the extent Neurotrope is aware of such
information: (i) identify the alleged Person involved in the Infringement; (ii)
detail the specific aspects of the Licensed IP that are the subject of such
Infringement (including any specific patent claims) and the particular manner of
such Infringement (including any particular products); (iii) identify the
geographic area in which such Infringement is occurring; (iv) provide a good
faith estimate of the lost sales or other Losses to Neurotrope due to such
Infringement; and (v) be updated, corrected or supplemented by Neurotrope
promptly after Neurotrope becomes aware of any information that tends to either
substantiate or call into question the claim of Infringement.

 



 

 

 

5.7.2Enforcement and Defense of the Licensed IP.

 

5.7.2.1By Neurotrope. As between Neurotrope, on the one hand, and BRNI and NRV
II, on the other hand, subject to Section 5.7.3 and Section 5.7.4, BRNI and NRV
II shall have no right, and Neurotrope shall have the sole and exclusive right
(but not the obligation) to, at Neurotrope’s sole cost and expense, inside the
Field of Use, enforce the Licensed IP and defend the validity, enforceability or
scope of the Licensed IP. Upon Neurotrope’s request, BRNI and NRV II shall
cooperate fully with Neurotrope, as applicable (including executing and
delivering all documents, providing all information, and taking all such action
as may be necessary or appropriate) in, inside the Field of Use, enforcing the
Licensed IP and defending the validity, enforceability or scope of the Licensed
IP, including joining as a party to any suit, testifying at any proceeding, and
executing any instruments or documents.

 

5.7.2.2By BRNI and NRV II. As between Neurotrope, on the one hand, and BRNI and
NRV II, on the other hand, Neurotrope shall have no right, and BRNI and NRV II
shall have the sole and exclusive right (but not the obligation) to, at BRNI and
NRV II’s sole cost and expense, enforce the Licensed IP and defend the validity,
enforceability or scope of the Licensed IP, (i) outside the Field of Use and
(ii) subject to Section 5.7.3, inside the Field of Use. Upon BRNI’s or NRV II’s
request, Neurotrope shall cooperate fully with BRNI or NRV II, as applicable
(including executing and delivering all documents, providing all information,
and taking all such action as may be necessary or appropriate) in enforcing the
Licensed IP and defending the validity, enforceability or scope of the Licensed
IP, including joining as a party to any suit, testifying at any proceeding, and
executing any instruments or documents.

 

5.7.3Enforcement by BRNI Inside the Field of Use. If, within sixty (60) days
after Neurotrope’s receipt or delivery (as the case may be) of a notice
described in Section 5.7.1, Neurotrope has not, in accordance with Section
5.7.2.1 and Section 5.7.4, as applicable, (i) brought an action to enforce the
Licensed IP inside the Field of Use, (ii) defended the validity, enforceability
or scope of the Licensed IP, and/or (iii) otherwise terminated the actual or
suspected Infringement, inside the Field of Use, then Neurotrope shall have no
right, and BRNI and NRV II shall have the sole and exclusive right (but not the
obligation) to, with respect to the matters referenced in such notice, enforce
the Licensed IP and defend the validity, enforceability or scope of the Licensed
IP.

 



 

 

 

5.7.4Conditions of Enforcement by Neurotrope. Neurotrope shall comply with the
following with respect to any enforcement or defense in connection with Section
5.7.2.1: (i) Neurotrope shall first give BRNI written notice of Neurotrope’s
intent to bring or participate in any action to enforce, or defense of, the
Licensed IP inside the Field of Use a reasonable period of time in advance of
commencing any such action or engaging in such defense; and (ii) Neurotrope may
not undertake any such action or defense without BRNI’s prior written consent
(not to be unreasonably withheld). In the event BRNI grants such consent: (a)
Neurotrope shall consult with BRNI, keep BRNI reasonably informed with respect
to such action or defense, and consider, in good faith, any advice of BRNI with
respect to such action or defense; (b) Neurotrope may not, without BRNI’s prior
written consent, settle, compromise or consent to the entry of any judgment in
any such action or defense, unless such settlement, compromise or consent (I)
includes an unconditional release of the BRNI, its Affiliates (other than
Neurotrope) and its and their respective directors, officers, employees and
agents from all liability arising out of such action or defense and (II) is
solely monetary in nature and does not include a statement as to, or an
admission of fault, culpability or failure to act by or on behalf of, the BRNI,
its Affiliates (other than Neurotrope) and its and their respective directors,
officers, employees and agents; and (c) Neurotrope shall reimburse BRNI for all
costs and expenses incurred by BRNI or its Affiliates (other than Neurotrope) in
connection with such action or defense (including joining as a as a party to any
suit and testifying at any proceeding). Neurotrope may retain all recovery and
income (including damages, licensing fees, royalties, settlement payments and
other payments) received as a result of any action or defense in which it
engages pursuant to Section 5.7.2.1.

 

6.Additional Neurotrope Obligations

 

6.1Diligence. Neurotrope shall use its best efforts, throughout the world, (i)
to develop, use, manufacture, market, offer for sale, sell, distribute, import
and export the Licensed Products in the Field of Use, and (ii) to sublicense the
Licensed IP to Third Parties in the Field of Use under reasonable terms and
conditions (including reasonable amounts of up-front fees, royalties, licensing
or sublicensing fees, milestone payments, lump sum payments or other payments).

 

6.2Compliance with Law. Neurotrope shall develop, use, manufacture, market,
offer for sale, sell, distribute, import and export the Licensed Products in
strict compliance with all Laws. Neurotrope shall keep BRNI fully informed of,
and shall move expeditiously to resolve, any Action by a Governmental Authority
related to any Licensed Product.

 

6.3Marking. Neurotrope shall mark all Licensed Products with, and include in all
related sales and marketing literature, and other materials and documents: (i)
any applicable United States of America and foreign patent numbers in accordance
with the applicable Laws of the countries in which the Licensed Products are
intended to be used, manufactured, marketed, offered for sale, sold,
distributed, imported or exported, as may be directed by BRNI; (ii) any other
legends as may be reasonably requested by BRNI to ensure that BRNI’s rights
under and to the Licensed IP are fully protected; and (iii) any other marking as
may be required in accordance with applicable Laws.

 



 

 

 

6.4Regulatory Approval. Neurotrope shall be responsible for filing, obtaining
and maintaining all licenses and approvals (including FDA approvals) necessary
for the development, use, making, marketing, offer for sale, sale, distribution,
importation and exportation of the Licensed Products, together with all related
costs and expenses. All such licenses and approvals, and filings and
applications therefor, shall be held in the name of Neurotrope (or its
designated Affiliate). BRNI shall provide Neurotrope with support for filing,
obtaining and maintaining all such licenses and approvals (including
pre-clinical or clinical activities or trials) as part of the Services in
accordance with the applicable SOW. Unless otherwise limited or prohibited by
applicable Law, to the extent reasonably practicable under the circumstances,
Neurotrope shall: (i) promptly provide BRNI with copies of any material written
communication to or from, and a summary of any material oral communication with,
any Governmental Authority relating to the Licensed Products; (ii) allow BRNI a
reasonable opportunity to review and comment on any material submission or
material correspondence to any Governmental Authority relating to the Licensed
Products; (iii) consider in good faith any comments made by BRNI pursuant to
clause (ii) or otherwise with respect to material interactions with any
Governmental Authority concerning the Licensed Products; (iv) afford BRNI the
opportunity to attend any in-person material meetings, and listen in on, or
participate in, any planned material calls, with any Governmental Authority
relating to the Licensed Products; and (v) otherwise provide BRNI with any
reasonably requested information and documentation relating to material
regulatory submissions or approvals. For purposes of the foregoing sentence, the
term “material” (as used in reference to certain communications, correspondence,
meetings, submissions, approvals, and interactions) shall mean and include those
correspondence, meetings, submissions, approvals, and interactions between
Neurotrope and a Governmental Authority that one would reasonably anticipate
having a material impact on the grant or maintenance of a regulatory approval
necessary to develop, use, manufacture, market, offer for sale, sell,
distribute, import and export the Licensed Products.

 

6.5Export Compliance. Neurotrope shall comply with all applicable Laws that may
prohibit or limit the import, export, release or disclosure of any information,
technology, materials or products to any Person inside or outside any country,
including the U.S. International Traffic in Arms Regulations, the U.S. Export
Administration Regulations and the Office of Foreign Assets Control Regulations.

 

6.6Additional Reporting. Together with the report provided by Neurotrope
pursuant to Section 4.5, or otherwise upon BRNI’s request, Neurotrope shall
provide to BRNI a report providing: (i) data, documentation and information
regarding any adverse consequences of the Licensed IP of which Neurotrope or any
of its sublicensees is aware; (ii) data, documentation and information regarding
the usage of Licensed IP by Neurotrope, its sublicensees and its and their
customers and end-users (including for what indications the Licensed IP is
used); (iii) data, documentation and information regarding any compounds
utilized in connection with the Licensed IP; and (iv) any other data,
documentation or information related to clauses (i) through (iii) as reasonably
requested by BRNI.

 



 

 

 

7.Confidentiality

 

7.1Duty of Confidentiality. Each Party shall keep strictly confidential, and
shall not publish or otherwise disclose or use for any purpose other than as
expressly provided for in this Agreement, any Confidential Information of any
other Party. Without limiting the foregoing, each Party shall exercise the
highest degree of care to protect the Confidential Information of any other
Party as it exercises with respect to its own highly sensitive confidential
information, but in no case less than a reasonable degree of care. Each Party,
as a Receiving Party, shall limit access to the Confidential Information of the
Disclosing Party to only its Affiliates, and its and their directors, officers,
employees, agents, consultants and contractors with a “need-to-know” in order to
perform his or her duties under this Agreement or to provide or receive the
Services, as applicable. Each Party shall ensure that all of its Affiliates, and
its and their directors, officers, employees, agents, consultants and
contractors who may be exposed to the Confidential Information of any other
Party shall comply with such Party’s obligations as set forth in this Article 7.
Each Party may disclose the terms and conditions of this Agreement to its
Affiliates, and its and their directors, officers, employees, agents, attorneys,
accountants, other advisors, and actual or potential investors or sources of
financing. With respect to Confidential Information of a Disclosing Party, the
Receiving Party shall promptly inform the Disclosing Party in the event of any
loss or unauthorized disclosure thereof of which the Receiving Party becomes
aware.

 

7.2Exclusions to Duties of Confidentiality. The foregoing duties of
confidentiality set forth in Section 7.1 shall not apply to any particular
Confidential Information that the Receiving Party can show by written
documentation:

 

(i)was or has later become available to the public through no breach of this
Agreement

 

(ii)was obtained from a Third Party lawfully in possession of such information
that had the legal right to disclose the information without it being subject to
a continuing obligation of confidentiality;

 

(iii)was already in the Receiving Party’s possession (without an obligation of
confidentiality) prior to direct or indirect disclosure pursuant to this
Agreement (or any predecessor agreement between the Parties governing the
confidentiality of such information) and was not generated in connection with,
this Agreement;

 

(iv)was developed independently by the Receiving Party (with no reference to any
information disclosed to it by the Disclosing Party, whether before or after the
Effective Date); or

 

(v)was disclosed only after receipt of prior written approval to disclose from a
duly authorized representative of the Disclosing Party.

 



 

 

 

7.3Permitted Disclosure. If the Receiving Party is requested or required to
disclose all or any part of any Confidential Information of the Disclosing Party
under a discovery request, a subpoena, or an inquiry issued by a Governmental
Authority or under applicable Law, the Receiving Party shall, to the extent
practicable and subject to applicable Laws, give prompt notice of such request
to the Disclosing Party and shall give the Disclosing Party the opportunity to
seek an appropriate confidentiality agreement, protective order or modification
of any disclosure or otherwise intervene, prevent, delay or otherwise affect the
response to such request, and the Receiving Party shall cooperate in such
efforts. BRNI may publish the results of any research undertaken by BRNI
pursuant to this Agreement (including in connection with any Services) within a
reasonable period of time after completion of the research and a review of such
proposed publication by Neurotrope. The Parties acknowledge and agree that it is
the Parties’ express intent that such results (including in the Field of Use) be
published in accordance with principles set forth in Rev. Rul. 76-296, 1976-2 CB
141, Situation 1.

 

7.4Tax-Related Disclosure. Notwithstanding anything to the contrary contained in
this Agreement, each Party may disclose to any and all Persons, without
limitation of any kind, the tax treatment and the tax structure (as such terms
are used in Internal Revenue Code §6011 and the Treasury Regulations promulgated
thereunder) of the transactions contemplated by this Agreement; provided,
however, that except to the extent otherwise provided above in this Section 7.4,
no Party shall disclose any information pursuant to this Section 7.4 that is not
necessary to understanding the tax treatment and tax structure of any possible
transactions (including the identity of the Parties, any information that could
lead another to determine the identity of the Parties, any other information to
the extent that such disclosure could result in a violation of any federal or
state securities Law, or the general terms and conditions and other commercial
terms of the arrangements contemplated by this Agreement).

 

7.5Remedy. It is understood and agreed that in the event of a breach of this
Article 7 damages will not be an adequate remedy and the Party not in breach
hereof shall be entitled to injunctive relief to restrain any such breach,
threatened or actual, notwithstanding Section 13.3, without the need to prove
irreparable harm or to post a bond or other security, in addition to any other
remedies that may be available to the Party not in breach hereof under this
Agreement, at law, in equity, or otherwise.

 

7.6Return of Confidential Information. Each Receiving Party, shall, upon written
request of the Disclosing Party or upon expiration or termination of this
Agreement, either promptly return to the Disclosing Party, or destroy and
certify in writing to the Disclosing Party the destruction of, any and all
Confidential Information of the Disclosing Party (whether in hard copy,
electronic format or otherwise and whether stand-alone or included in any, or
that constitute, other materials or documents) in the Receiving Party’s
possession.

 

7.7No Right or License. Each Party acknowledges and agrees that the Licensed
Technology and the BRNI Data shall be deemed to be the Confidential Information
of BRNI and NRV II. Nothing in this Article 7 shall be construed as granting to,
or conferring on, the other Party, expressly or impliedly, any rights or license
to any Confidential Information.

 



 

 

 

8.Representations and Warranties

 

8.1Mutual Representations, Warranties, and Covenants. Each Party hereby
represents, warrants, and covenants that:

 

(i)such Party is duly organized and validly existing under the Laws of its
jurisdiction of incorporation or formation and it has full corporate or other
power and authority, has the rights necessary, and has taken all corporate or
other action necessary, to enter into and perform this Agreement;

 

(ii)(a) this Agreement is a legal and valid obligation binding upon such Party
and enforceable in accordance with its terms, (b) the execution, delivery, and
performance of this Agreement by such Party do not conflict with any agreement,
instrument or understanding, oral or written, by which it is bound, and, to its
knowledge as of the Execution Date, does not violate any Law, and (c) the
individual executing this Agreement on such Party’s behalf has been duly
authorized to do so by all requisite corporate or other action; and

 

(iii)no authorization, consent, approval, license, exemption of, or filing or
registration with any Governmental Authority, under any applicable Laws, is or
shall be necessary for, or in connection with, the transactions contemplated by
this Agreement.

 

8.2Representations, Warranties, and Covenants by Neurotrope. Neurotrope hereby
represents, warrants, and covenants that, during the Term: (i) the Licensed
Products shall be developed, used, manufactured, marketed, offered for sale,
sold, distributed, imported and exported by each of Neurotrope and its
sublicensees in accordance with all applicable Laws; and (ii) that each of
Neurotrope and its sublicensees shall obtain all licenses and approvals of
Governmental Authorities necessary to develop, use, manufacture, market, sell,
offer for sale, distribute and import the Licensed Products.

 

8.3Representations, Warranties, and Covenants by BRNI. BRNI hereby represents,
warrants, and covenants that to its knowledge, as of the Execution Date: (i)
none of the data provided by BRNI to Dr. John Abeles or Dr. Jim New was
intentionally falsified by BRNI; (ii) BRNI has provided to Dr. John Abeles or
Dr. Jim New the information related to the Licensed IP in BRNI’s possession that
is reasonably material to the rights and licenses granted hereunder; and (iii)
the Licensed IP is free and clear of all security interests.

 

8.4Disclaimer of Warranties. EXCEPT AS SET FORTH IN THIS ARTICLE 8, EACH PARTY
EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES (EXPRESS,
IMPLIED, STATUTORY, OR OTHERWISE) WITH RESPECT TO THE LICENSED IP, THIS
AGREEMENT, OR ANY OTHER SUBJECT MATTER RELATING TO THIS AGREEMENT, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, NON-INFRINGEMENT, FITNESS FOR A PARTICULAR PURPOSE,
OR OWNERSHIP, SCOPE, VALIDITY OR ENFORCEABILITY OF INTELLECTUAL PROPERTY RIGHTS.

 



 

 

 

9.Limitations of Liability

 

9.1Exclusion of Consequential Damages. EXCEPT FOR (I) NEUROTROPE’S BREACH OF
ARTICLE 2, (II) A PARTY’S BREACH OF ARTICLE 7, (III) A PARTY’S OBLIGATIONS UNDER
ARTICLE 10, AND (IV) NEUROTROPE’S OBLIGATIONS TO PAY ANY AMOUNTS DUE UNDER THIS
AGREEMENT, IN NO EVENT SHALL ANY PARTY (OR ANY OF ITS AFFILIATES OR ITS OR THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS) BE LIABLE TO ANY OTHER
PARTY (OR ANY OF ITS AFFILIATES OR ITS OR THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS) FOR ANY INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, OR
CONSEQUENTIAL DAMAGES OF ANY KIND ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (WHETHER IN CONTRACT,
TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, OR OTHERWISE), EVEN IF SUCH
DAMAGES WERE FORESEEABLE OR SUCH PARTY WAS ADVISED OR OTHERWISE AWARE OF THE
LIKELIHOOD OF SUCH DAMAGES.

 

9.2Insurance. During the Term and for a period of at least three (3) years
thereafter, Neurotrope shall carry and maintain at its sole expense (including
any policy deductibles or self-insured retentions) customary insurance coverage
that is (i) reasonable under circumstances with respect to this Agreement,
consistent with Neurotrope’s business requirements and (ii) covers all
reasonably foreseeable losses or damages that may arise from this Agreement (on
a worldwide basis, except for coverage where separate non-U.S. policies apply),
including general liability (including product liability), errors and omissions,
workers compensation and other customary coverages, from an insurance company
with claims offices in the U.S. (except for coverage where separate non-U.S.
policies apply) that has a Best’s Rating of A- or higher and a Financial Size
Category of Class VII or higher, as such ratings and categories are assigned by
A.M. Best Company, Inc., and in all cases, naming BRNI as an additional insured.
Neurotrope shall provide BRNI with a copy of the fully paid policies or
certificates of insurance by no later than the first day such coverage takes
effect. Neurotrope shall provide BRNI with written notice at least thirty (30)
days prior to any expiration, renewal, modification or termination of any such
coverage.

 

10.Indemnities

 

10.1Indemnification.

 

10.1.1By Neurotrope. Neurotrope shall defend, indemnify and hold harmless the
BRNI Indemnitees from and against any Losses incurred by any BRNI Indemnitee in
connection with all Third Party Claims arising from, resulting from or relating
to: (i) Neurotrope’s or any of its sublicensees’ breach of any terms or
conditions of this Agreement; (ii) any negligence, gross negligence, willful
misconduct or other act or omission of Neurotrope or any of its sublicensees in
connection with this Agreement; (iii) Neurotrope’s or any of its sublicensees’
use of, or conduct regarding, Licensed Products or Licensed IP, including any
claims of product liability, defect, warranty, recall, false advertising,
personal injury, death, or damage to property; or (iv) any violation of any Laws
by any Licensed Product, Neurotrope or any of its sublicensees.

 



 

 

 

10.1.2By BRNI. BRNI shall defend, indemnity and hold harmless the Neurotrope
Indemnitees from and against any Losses incurred by any Neurotrope Indemnitee in
connection with all Third Party Claims arising from, resulting from or relating
to: (i) BRNI’s breach of any terms or conditions of this Agreement; or (ii) any
violation of any Laws by BRNI.

 

10.2Right to Participate in Defense. The Claiming Indemnitee shall be entitled
to participate in the defense of any Third Party Claim and to employ counsel of
its choice for such purpose; provided, however, that such employment shall be at
the Claiming Indemnitee’s own expense unless the Indemnifying Party has failed
to assume the defense (in which case the Claiming Indemnitee shall have the
right (but not the obligation) to control the defense and the Indemnifying Party
shall be responsible for all such expenses (in addition to any Losses for which
the Indemnifying Party is responsible in accordance with Section 10.1). If the
Claiming Indemnitee elects to participate in its own defense, the Indemnifying
Party shall consider in good faith the views of the Claiming Indemnitee and its
counsel and to keep the Claiming Indemnitee and its counsel reasonably informed
of the progress of the defense, litigation, arbitration, or settlement
discussions relating to such Third Party Claim.

 

10.3Settlement. The Indemnifying Party shall not settle or compromise any Third
Party Claims against any of the Claiming Indemnitees without with the Claiming
Indemnitee’s prior written consent, unless such settlement or compromise: (i)
includes an unconditional release of the Claiming Indemnitee from all liability
arising out of such Third Party Claims; (ii) is solely monetary in nature; and
(iii) does not include remedial or equitable measures or relief (including any
injunction), a statement as to, or an admission of, fault, culpability or
failure to act by or on behalf of, the Claiming Indemnitee or otherwise
materially adversely affect the Claiming Indemnitee. The Indemnifying Party
shall not admit any liability with respect to any Third Party Claim without the
prior consent of Claiming Indemnitee.

 

11.Term and Termination

 

11.1Term. This Agreement shall be effective as of the Execution Date and,
subject to termination in accordance with Section 11.2, shall continue during
the Term.

 

11.2Termination.

 

11.2.1By BRNI. BRNI may terminate this Agreement pursuant to Section 12.1(i). In
addition, upon written notice of termination to Neurotrope, BRNI may elect, in
its sole discretion, to terminate this Agreement, effectively immediately, in
the event that (i) Neurotrope fails to complete the A Round Financing by
February 28, 2013 (or such other date as agreed by a unanimous vote of all of
the Directors (as defined in the Stockholders Agreement) of the Board (as
defined in the Stockholders Agreement)) or (ii) Neurotrope challenges the
ownership, scope, validity or enforceability of any Licensed IP.

 



 

 

 

11.2.2By Either Party. Upon written notice of termination to the other Party,
BRNI or Neurotrope may terminate this Agreement or the applicable SOW thirty
(30) days after the date of such notice of termination, in the event that:

 

(i)the other Party materially breaches any provisions of this Agreement or a
commits a series of breaches that over time that taken together constitute a
material breach of this Agreement, and (a) such material breach is incapable of
cure or (b) with respect to such material breaches capable of cure, the
breaching Party does not cure such material breach within sixty (60) days from
notice of such material breach from the non-breaching Party;

 

(ii)the other Party (a) files for bankruptcy, (b) is the subject of any
proceedings related to its liquidation, insolvency, or the appointment of a
receiver or similar officer for it, which proceedings are not dismissed within
sixty (60) days after their commencement, (c) makes an assignment for the
benefit of all or substantially all of its creditors, or (d) enters into an
agreement for the composition, extension, or readjustment of substantially all
of its obligations; or

 

(iii)the Stockholders Agreement is terminated.

 

11.2.3Automatically. This Agreement shall terminate automatically if (i) BRNI
elects to proceed with clause (ii) of Section 12.1 and (ii) BRNI, on the one
hand, and John Abeles and Jim New, on the other hand, do not agree, within
ninety (90) days of such election by BRNI, to a new target amount for Neurotrope
to raise during A Round Financing and the intended use of such new amount
following the completion of the new A Round Financing (and amend this Agreement
to reflect such agreement).

 

11.2.4Termination of an SOW. Expiration or termination of this Agreement shall
result in the automatic termination of all SOWs then in effect. Expiration or
termination of any or all SOWs shall not, by itself, result in the termination
of this Agreement or any other SOW.

 

11.3Effect of Termination or Expiration.

 

11.3.1Survival. The following Articles and Sections shall survive the expiration
or termination of the Term: Article 1, Article 4, Article 5 (other than
Section 5.7), Article 7, Section 8.4, Article 9, Article 10, Section 11.3,
Section 12.2 and Article 13.

 

11.3.2Certain Post-Termination Obligations. Upon any expiration or termination
of the Term: (i) all licenses granted hereunder shall terminate immediately;
(ii) Neurotrope shall immediately cease, and shall cause its sublicensees to
immediately cease, all use of the Licensed IP; (iii) upon BRNI’s request,
Neurotrope shall (a) provide BRNI with copies of agreements with Third Parties
related to obtaining licenses or approvals from Governmental Authorities and
sublicense agreements with Third Parties and (b) provide BRNI with all
assistance and cooperation in transferring any such agreement to BRNI (including
obtaining consents); and (iv) Neurotrope shall, and shall cause its designated
Affiliates to, as applicable, transfer to BRNI, at Neurotrope’s cost and
expense, all licenses and approvals, and filings and applications therefor, held
in the name of Neurotrope (or its designated Affiliate) pursuant to Section 6.4.

 



 

 

 

11.3.3Payments. No payment made under this Agreement shall be refundable upon
the expiration or termination of this Agreement and no termination or expiration
of this Agreement shall relieve Neurotrope of its obligations to pay any amounts
due or owing to BRNI. Upon expiration or termination of this Agreement, all
Royalty obligations or other amounts still due and owing by Neurotrope shall be
accelerated and shall immediately become due and payable.

 

12.BRNI Third Party Licensor Option

 

12.1BRNI Option to Terminate or Reduce License Scope Prior to the Completion of
A Round Financing. If, prior to the date of the completion of the A Round
Financing, BRNI or NRV II (or both of them) enter into an agreement that grants
or agrees to grant to any Person (other than the Company) a license or
sublicense, respectively, to any of the Licensed Technology referenced in clause
(i) or clause (ii) of the definition of Licensed Technology or one (1) or more
Licensed Patents covering any such Licensed Technology, then BRNI may elect, in
its sole discretion: (i) to terminate this Agreement, effective immediately; or
(ii) if such agreement does not grant or agree to grant a license or sublicense
to all of the Licensed IP, to remove from the scope of the Licensed IP licensed
or agreed to be licensed pursuant to such agreement (in which case the Licensed
Patents and Licensed Technology licensed or agreed to be licensed pursuant to
such agreement shall be (a) deemed to not be Licensed Patents or Licensed
Technology, as applicable, and (b) excluded from the rights granted to
Neurotrope under this Agreement (including pursuant to Section 2.1)) and the
Parties shall amend this Agreement to so reflect such removal. For the avoidance
of doubt, any such agreement may grant or agree to grant a license or sublicense
to Intellectual Property other than such Licensed Technology and Licensed
Patents. BRNI shall give Neurotrope prompt written notice of such termination;
provided, however, that any failure to so notify Neurotrope shall not affect
such termination. Section 22 of the Stockholders Agreement shall apply in the
event BRNI elects to proceed with clause (i) or clause (ii) of this
Section 12.1.

 

12.2BRNI’s Reimbursement of Neurotrope’s Broker/Dealer Breakup Fee. If (i) BRNI
elects to exercise clause (i) or clause (ii) of Section 12.1, (ii) Neurotrope
has entered into a written agreement with a licensed broker-dealer or investment
bank in connection with the raising of proceeds for the A Round Financing, (iii)
BRNI, in its sole discretion, has consented in writing to Neurotrope entering
into such agreement prior to Neurotope’s execution of such agreement, and (iv)
Neurotrope owes such broker-dealer or investment bank a breakup fee pursuant to
such agreement as a result of BRNI’s election to exercise clause (i) or clause
(ii) of Section 12.1, as applicable, then BRNI shall reimburse Neurotrope for
such breakup fee actually paid by Neurotrope to such licensed broker-dealer or
investment bank.

 



 

 

 

13.Miscellaneous

 

13.1Assignment. This Agreement shall bind and inure to the benefit of, and be
enforceable by, the Parties and their respective successors and permitted
assigns. Neither this Agreement nor any rights or obligations hereunder may be
assigned or transferred (whether by operation of Law or otherwise) by either
Party without the other Party’s prior written consent. For the purposes of this
Section 13.1, any change of control, including sale of stock, merger,
consolidation or reorganization of a Party shall be deemed to be an assignment
of this Agreement. Any attempted assumption or assignment in contravention of
this Section 13.1 shall be void and ineffective.

 

13.2Press Release. No Party shall issue any press release or use any other
Party’s name, trademark or logos in any external marketing or advertising, press
release or publicity in connection with this Agreement without such other
Party’s prior written consent.

 

13.3Dispute Resolution. Any Dispute between the Parties shall be resolved as
provided in this Section 13.3.

 

13.3.1Informal Dispute Resolution. The Parties shall use commercially reasonable
efforts to resolve any Dispute hereunder in the first instance utilizing the
Dispute Resolution Procedures set forth in this Section 13.3.1. In the event of
any Dispute between the Parties, each Party may initiate the Dispute Resolution
Procedure by providing notice of the Dispute to the other Party. The Parties
shall attempt to resolve any Dispute arising under this Agreement in good faith
utilizing in the first instance each Party’s manager with primary responsibility
for the SOW under which the Dispute arose. Prior to initiating any lawsuit, each
Party shall escalate such Dispute to successively more senior-levels of
executive. Each Party shall use commercially reasonable efforts to make such
senior management or executives available to speak with (including by telephone)
his or her counterpart upon reasonable notice and at a reasonable time.

 

13.3.2Formal Proceedings. Formal proceedings for the resolution of a Dispute may
be commenced after the earlier of: (i) the exhaustion of the Dispute Resolution
Procedure as set forth in Section 13.3.1; and (ii) ninety (90) days after the
initial request to negotiate the Dispute. Notwithstanding the foregoing, each
Party may institute formal proceedings at any time in order to avoid the
expiration of any applicable limitations period, to preserve a superior position
with respect to other creditors, or to seek equitable relief.

 

13.4Choice of Law. This Agreement shall be governed by, and enforced and
construed in accordance with, the Laws of the State of Delaware without giving
effect to any choice of Law or conflict of Law rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

 

13.5Jurisdiction and Venue. Each Party hereby irrevocably submits to the
exclusive jurisdiction of the courts of the United States of America located in
the State of Delaware, for the purposes of any Action arising out of this
Agreement. Each Party agrees that service of any process, summons, notice, or
document by personal delivery, by registered mail, or by a recognized
international express delivery service to such Party’s respective address set
forth in Section 13.13 (as such address may be changed by notice delivered
pursuant to such section) shall be effective service of process for any Action
in the applicable court with respect to any matters to which it has submitted to
jurisdiction in this Section 13.5. Each Party irrevocably and unconditionally
waives any objection to the laying of venue of any Action arising out of this
Agreement in such court, and hereby and thereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Action brought in any such court has been brought in an inconvenient
forum.

 



 

 

 

13.6Construction. The definitions of the terms herein shall apply equally to the
singular and plural forms of the terms defined. Any reference to the masculine,
feminine or neuter gender shall be deemed to include any gender or all three as
appropriate. The words “include,” “includes,” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall” and vice
versa. The word “or” in this Agreement is disjunctive but not necessarily
exclusive. The Parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. The Parties hereto intend that each covenant and agreement
contained herein shall have independent significance. If either Party has
breached any covenant or agreement contained herein in any respect, the fact
that there exists another covenant or agreement relating to the same subject
matter (regardless of the relative levels of specificity) which such Party has
not breached shall not detract from or mitigate the fact that such Party is in
breach of the first covenant or agreement. Unless the context requires
otherwise: (i) any definition of or reference to any agreement shall be
construed as referring to such agreement as from time to time amended,
supplemented or otherwise modified; (ii) any reference to any Laws herein shall
be construed as referring to such Laws as from time to time enacted, repealed or
amended; (iii) any reference herein to any Person shall be construed to include
the Person’s permitted successors and assigns; (iv) the words “herein,”
“hereof,” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof; and (v) all references herein to Articles, Sections or Exhibits, unless
otherwise specifically provided, shall be construed to refer to Articles,
Sections and Exhibits of this Agreement.

 

13.7Counterparts. This Agreement may be executed simultaneously in two or more
counterparts (including by means of facsimile or electronic transmission in
portable document format (pdf)), any one of which need not contain the
signatures of more than one Party, but all such counterparts taken together
shall constitute one and the same Agreement.

 

13.8Entire Agreement. This Agreement (together with any SOWs executed by BRNI
and Neurotrope hereunder) constitutes the entire agreement among the Parties as
to the subject matter of this Agreement and supersedes and merges all prior
negotiations, representations, agreements, and understandings regarding the
same.

 



 

 

 

13.9Order of Precedence. In case of ambiguity or conflict between the terms and
conditions of the body of this Agreement, on the one hand, and an SOW, on the
other hand, the terms and conditions of the body of this Agreement shall
control, except that when an SOW expressly references a term or condition of the
body of this Agreement and expressly states the intent of the Parties to
override such term or condition, the applicable term or condition of such SOW
shall control for purposes of that particular SOW.

 

13.10Force Majeure. No Party shall be liable for delay or failure in the
performance of any of its obligations hereunder (other than obligations with
respect to payment) if such delay or failure is due to a Force Majeure Event;
provided, however, that the affected Party promptly notifies the other Party in
writing and further provided that the affected Party shall use its commercially
reasonable efforts to avoid or remove such causes of delay or failure and to
mitigate the effect of such delay or failure, and shall continue performance
with reasonable dispatch whenever such causes are removed.

 

13.11Further Assurances. Each Party shall do and perform all such further acts
and things and shall execute and deliver such other agreements, certificates,
instruments, and documents necessary or that the other Party may deem advisable
in order to carry out the intent and accomplish the purposes of this Agreement
and to evidence, perfect, or otherwise confirm its rights hereunder (including,
with respect to Neurotrope, to confirm BRNI’s ownership of the Licensed IP
(including by the execution and delivery of any and all affidavits,
declarations, oaths, samples, exhibits, specimens, assignments, powers of
attorney and other documentation) and to assist a Party in prosecuting, maintain
and enforcing the Licensed IP).

 

13.12Headings. The headings and captions used in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

13.13Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given only: (i) when delivered
personally to the recipient; (ii) one (1) business day after being sent to the
recipient by reputable overnight courier service (charges prepaid) provided that
confirmation of delivery is received; (iii) upon machine generated
acknowledgment of receipt after transmittal by facsimile (provided that a
confirmation copy is sent via reputable overnight courier service for delivery
within two (2) business days thereafter); or (iv) five (5) after being mailed to
the recipient by certified or registered mail (return receipt requested and
postage prepaid). Such notices, demands and other communications shall be sent
to the persons and addresses indicated below:

 



 

 

 

If to BRNI:

 



Blanchette Rockefeller Neurosciences Institute Address: 8 Medical Center Drive  
Morgantown, WV 26505-3409 Attention: Shana Phares   Chief Executive Officer
Telephone: 304-293-1361 Facsimile: 304-293-7536



 

With a copy to (which shall not constitute notice):

 



Address: Steptoe & Johnson   P.O. Box 1616   Morgantown, WV 26507-1616
Attention: Tom Vorbach Telephone: 304-598-8112 Facsimile: 304-598-8116



 

If to NRV II:

 



NRV II, LLC c/o Neuroscience Research Ventures, Inc. Address: 364 Patteson
Drive, #729   Morgantown, WV 26505 Attention: Tom Vorbach   Assistant Secretary
Telephone: 304-598-8112 Facsimile: 304-598-8116



 

With a copy to (which shall not constitute notice):

 



Address: Steptoe & Johnson   P.O. Box 1616   Morgantown, WV 26507-1616
Attention: Tom Vorbach Telephone: 304-598-8112 Facsimile: 304-598-8116



 

If to Neurotrope:

 



Neurotrope BioScience, Inc. Address: 10732 Hawk’s Vista St.   Plantation,
Florida 33324 Attention: Chief Executive Officer   Jim New Telephone:
954-452-4656 Facsimile: 954-452-4656



 



 

 

 

or to such other address or to the attention of such other individual person as
the recipient Party has specified by prior written notice to the sending Party.

 

13.14Relationship of the Parties. Each Party is an independent contractor under
this Agreement. Nothing contained herein is intended or is to be construed so as
to constitute either Party as an agent of the other Party. Nothing in this
Agreement shall be construed to create: (i) a partnership, joint venture or
other joint business arrangement between the Parties; (ii) any fiduciary duty
owed by a Party to the other Party or any of its Affiliates; or (iii) a
relationship of employer and employee between or among any of the Parties or
their respective Affiliates. The Parties are not joint employers, a single
employer, associated employers or related employers for any purpose under this
Agreement. Neither Party shall have the authority to commit the other Party
contractually or otherwise to any obligations to any Third Party.

 

13.15Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement in such
jurisdiction or affect the validity, legality or enforceability of any provision
in any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

13.16Third Party Beneficiaries. Except as expressly provided with respect to
BRNI Indemnitees and Neurotrope Indemnitees in Article 10, there are no third
party beneficiaries intended hereunder and no other party shall have any right
or obligation hereunder.

 

13.17Waivers and Modifications. The failure of any Party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such Party thereafter to enforce
each and every provision of this Agreement in accordance with its terms. No
waiver of any of the provisions of this Agreement shall be effective unless it
is expressly stated to be a waiver and communicated to the other Party in
writing by the waiving Party. No modification or amendment of any provision of
this Agreement shall be valid or effective unless in writing and signed by each
of Parties hereto.

 

13.18Remedies Cumulative. Unless expressly stated otherwise in this Agreement,
all remedies provided in this Agreement will be cumulative and in addition to,
and not in lieu of, any other remedies available to either Party at law, in
equity, or otherwise.

 

13.19Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
State of West Virginia, the time period shall automatically be extended to the
business day immediately following such Saturday, Sunday or legal holiday.

 



 

 

 

13.20Consent and Approval. Except as and to the extent otherwise expressly
provided in such approval, permission or consent, an approval, permission or
consent given by a Party under this Agreement shall not relieve the other Party
from responsibility for complying with the requirements of this Agreement, nor
shall it be construed as a waiver of any rights under this Agreement. Unless
otherwise set forth herein, with respect to any consent, permission or approval
of a Party required under this Agreement, such consent, permission or approval:
(i) shall be subject to such Party’s sole discretion; and (ii) shall not be
effective unless and until such consent, permission or approval is given in
writing.

 

13.21Right to Restructure Agreement. In the event the Internal Revenue Service
proposes to deny or negatively affect the tax exempt status and/or public
charity status of BRNI, or otherwise proposes to take substantially adverse
action against any of the Parties, the Parties shall use their respective best
efforts to restructure this Agreement in such a way as to avoid such affect
and/or action by the Internal Revenue Service.

 

*********

 



 

 

 

IN WITNESS WHEREOF, each of the Parties hereto, by its duly authorized
representative, has caused this Agreement to be executed as of the Execution
Date of this Agreement.

 

NEUROTROPE BIOSCIENCE, INC.

By: /s/ John H. Abeles M.D

(Signature)

Name: John H. Abeles M.D.

Title: Chairman

 

BLANCHETTE ROCKEFELLER NEUROSCIENCES INSTITUTE


By: /s/ William Singe

(Signature)


 

Name: William Singer


Title: President

 

NRV II, LLC


By: /s/ William Singer

(Signature)


 

Name: William Singer, Director of Neuroscience Research Ventures, Inc.


Title: Managing Member of NRV II, LLC



 



 

 



 

 